, .-.
                                                                                      63P   -




is             OFFICE   OF THE    AlTORNEY     GENERAL    OF TEXAS
I&
!I
50                                    AUSTIN




     EonorrblrRalph Logan
     Qountt   Attornq
     Tom croon couut~
     San Angelo, Tour




     sounty   bald 8abl lands la it8 own nuna       for   l   parlob of two
     rear8 and thereaSter8014 8ama and oonreyodthm by grrrrral
     warranty deed to the puPOhaler8.
                   In view or   the above faotr fou rsqurrt the opinion
     of thlr dapartmrntin rrrponaa to thr followlag             Que8tiOn8t
i
t
c
Honorablr


              *I.  a8  th. Cosua.trrlonera'
                                          Court  th. author-
         Itl after rmaoqulrlngit8 8mhOO1 lmadm, to ruit,
         r8l.888,or may 6mnn.r lxtln~ulmhtha 8t8t8,OOUIhty
         lB(L8OhOol dlmtrlot tumm,  or thm tax.8 o? ml on8
         of thmmm gotmrnamntalanitm  lmrimd against muoh
         mohool lends durlag their period OS Frlvateowner-
         ship?
                     "2.     Aft.? reroquirln4titlm'toit8 sohool
         lMd8,            as above dmsorlbe4,va8 the c0unt.r
                                                           liable!
              “(a) Par delinquent                    state    tarsa   aacrulne   dur-
         ing th. Years of private                   ownmrmhlp?
                     "(b) For dmlinquentoounty taxer rooming                      dur-
         ing th.           JO.?8      of prlmt.     owamrmhlp?
               *(a) lor 2.0 delincusnt c-311 .o!xool dl.tr1.t
         tues~ Oooruin~ during the psum of pritateomm?-
         ship?

                       countyhmtlng SCM these lsndm uuder
                      *3.    .Thm
         bWB.Tal           Walrentr
                          deed8 in 1939. wlthout .SO.DtIou
         is to taxes but rhlli ruch t&ii8 ~818 dmllnq~mnt
         h.8 it the authorityto pay thm taxer for rhloh it
         I8 liabld,it my?
              '4. If tho oounty i8 llsbl. fOZ tBX.8 and ha8
         th8 authorityto pv much taxo., irOs whdt run6
         8hOuld thou. taxe. bm paid?*

                      Your r1r.t qummtlon18 sxprmaa!r snarered la the
mska;;               by our opinion30. O-4679, a 0091 or whlah wm lnolomm
                 .
                      SUbdiVi8iOU        (a)   Of   gOUP     mOOOn    qUeOtiOB   18   m8wer@d
in th. CLmWtivm b$ the Supram Court in tha mm.. o? Chlldrmrm
county f. Dtatm, 127 Texas 343, 92 8. kr.(241 1011 wher. the
oourt hod before It th. idmntlcalqU..tiOB  he?. Under OOn8idwI-
tion.  Th. Court thmrm said1

                      0
                                   , when the tltle
                                    to thi8 (pub118fr..
          aohoolji&I rmvmrtedto Childr8.8County, the tU
Bonormblr Ralph Logma - 9.6.                3.


         lien for State purpomm8 bm8wB am2484 with the owner-
       8hIp oi the land by the oouaty.     Thlr pro
       hated    t0 a OoMty lXm1U81tO1y tOr 8 pub1
       and h.rln(l  bran 8014 by th. oomntr to
       rho failed to oozaply with the oontraot   of 8a10, whmra-
       upon the title   to the lrnd rmrmrtm4 to th.
       oanaot be bw4mam4    with Omxmr duo thr State
       the tla8 1t wm8 prlv.telf    0un.d.  61 0. Yrr
       $;.;f:.8    oItm4; 26 R. 0. t., 9. 299, 8n4                     l
                        (F.r.Jith.8.800T.o)

                 Qltiag     ltfmot to th.        dortrlnr of merger urnotmoed la
th.   Cbildr.88         6OfAlit~ OII.   it WOd4      8M          l iO?tiO?%,th r t wh e n
thq   ooU.tyrmroquirmd title  to It8 9ublfr ft.* *ah001 1Ul48,
8Ituatmd within ita boundmrImm~,   the ooUaty~8 0.x 1l.a mar&et3
with It8 tit18 t0 the 1~4, 80 8h.t thmrmmttmrl 8Uoh land would
not b. burden.4with Oo\tnty tU.8.      SO, thmrmSoro M8T.r  8Ub-
diTi8iO1b (b) Of JOUr 880011d qU88tiOIb fn th8 JW&B~

                 10 4088     not .follar,   howwor,         that    the   rtato      Or o.Mty
taxm~ hmvm bmma r.lrar.4. On the oontruy, the iA41YidQti8
who -86   thr &and8 a$ th. tima the tUO8loorued dtvi1l6 pii-


Ritohy     te Moor, 112 Tax. 493, 2&9 8. '8.172. An4 9um0aBl
jadgmant amy be obtained rpinmt  rumh tar    dmbtorr. Daaolga
t. State, (Tax. Sup.) aot yet rmportmd.

           Bubdiri8lOa (0) Of JOUX SmOOIid qUO8tiOfl                          9rO8Mt8      l
8OmBWhfAt 41ft.r.d   problw.
                 Th.    board of rmhooltru8tsor             of    a oaamon        mohool dil-
trlot have oontrol            OS thm riialrr of the 41striotr kt. 2749,
R. 0. 3.         That    baud   18 a body palltio and oarporatm wltb ruthor-
lty   to   mu.    8ad be 8POd. A?t. 2742, R. 0. 3. Th.                        OoMty      h.8
no oontrol        Over the faadm of 8U.h mmhoml dIrtriot.                         AH. 2628
R. 0. a., and sal not             8U.   to ~8ooT.r     tU        fUI48 bdoooin(l
                                                              to 14.
~mt8Ofl 1. El -80 County               126. Sin00 the two latiti.8
                                        202 8. 8.
are mepmrmtm and dl&iaoC    It follon that thm tax 1l.n Of th*
rmhool dirtriot   did not amrgm rlth the oountY’8 tit18 UpOn th*
r...qui.:tIon   of ..m. by the .oUaty.   6uoh Oitlr w.8 r...QU-d
by the county rubjrot to muoh l.hoolt.x.8, .Ud it h.d tb. OF
tloa of pqln,g 8-m M$ ~rOtOBtin8 it. &tU..t       in the l-4 Q?
Honorablr   Ralph Logan - Pag8 4.




psrmittlngit to be mold thersfor.    ChlldrersCoantf t. state,
supra. Beyond this the oounty did not become llsblofor suoh
taxes by rsaopulaltlonof tftlr to the landr eubjrotto the
taxes,nor by rlr’tue of th4 slzplr faot of ormemMp of ml4
lsnds 4urlnc a two-yearperiod.    Childre88County v, St*tr,
8upra.
            The quastlonr6malnr a8 to whether the oomty bsmm
1Iabla tar suoh s&~ool tax88 bp,rlrturot thr *generalWIU-
?Mty deed* Oreouted      by it. It i8 roll 8lttlb4that the
coIXlli891011s?8  COUrt ha8 Only 8UOh 4UthOrity      48 18 &r4nt4d   t0
it by the C5iL8titlltiOl'l al?4atatuter,   Ofthe?  iBXpr88Slr or by
n4Oss8sryfElpliOCbti0~.     Chlldr4.88 County V. State S~IF?~and
4uthOritl88    there oltsd. The aonrtltutlon      authoriaaa aail of
the OOunty'spub110 aOh          laada by tha COd88tO&4l?8’ Court.
Cm(lt.  Art. 7, 900. 6.     And, R. 3. Artlole 2351 (8) 4UthO?1208
the COi~Eiis#10~~~8'   Court to provldrfor the “protootlon,         ro-
84rlatiOtl  an4 di8FO8itfOn"Of all 8u4h land8 granted to t ii       8
oountg. Sslth4r the oonstltutlon nor the etatutorauthorize
the Co0.3lssloners~    Court to blnd thr countyor aallait liable
UpOn II~cumral %arrMty OOntalns4in 8 deed lX8OUtO4 by 8UOh
COW~f88iOll8?8’   Court.   stwmrt   v. Blaln, 159 9. il.928. 1ior
do ~8 know oi any authorltyin tha COmgis8iMer8' COprt t0
bind the oounty by a eoraaant againrt inoucIbranoo8r         'Ihrcounty
holds tltlr to publio sohool land In tru8t for the germanat
rohoolfund. conat. Art. 7, sea. 6.          xn oonr*yingtitle to
suoh land it 8Ot8 in the oapaolty0r 8 trust44,an4 ths sams
law applies and the oounty will bo trsated a8 any other truatsr.
Gallup Y. Llbarty County, 122 5. Y. 291, Logan V. Btapham
County,98 Tar. 283, 83 S. w. 365.        An ordinsrytru8ter      18
bound neitherby the rxprer8wmmnty nor by tha lm lie4 Oov-
manta in a deed exrautod by hie in hi8 trust OapaQPtY.
Clsrelsnd& sons T. Smith, 156 9. 9. 247. ‘:ie,         thereior@,
4n4w4r Sub41tl81on(0) of your oeoond quoatlon          ln th4 nW4-
tire.
            i!ating thus an4wt3r4d YOU? first tW0 qu48tiOn4 it
becones   m44444ary     to anaw4r the other qu48tiOn8  ooatained
In your request.




c
HonorablrRalph Logus - pa@* 5.


           00lxpr888 oar apprrrlatlonto? the axoellmt brlei
lo o o mp a ny lngZqll88t.
             your

         Trotting   thet the   abow   fully uwwor8   your lnqulry,
w4 urn
                                           lotus very truly




                                       BYflditgizd
                                               pOW18?      ObaTt8
                                                        b8818tMt